Citation Nr: 0821197	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected asthma.

2. Entitlement to an effective date prior to January 12, 
2005, for the award of service connection for asthma.


REPRESENTATION

Appellant represented by:	Paul R. Rooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which awarded service connection for 
asthma and granted a 100 percent evaluation effective January 
12, 2005.  The veteran has also appealed an April 2006 rating 
decision, which denied service connection for a psychiatric 
disability.  The claims have been merged on appeal.

During the pendency of the appeal, the veteran at one time 
relocated to Bulgaria and thus, jurisdiction was transferred 
to the Pittsburgh, Pennsylvania RO.  The veteran waived 
having his attorney present at the Board hearing.  While he 
has since relocated to New York, jurisdiction presently 
remains with the Pittsburgh RO.

The veteran presented testimony before the Board in May 2008. 
The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2. An acquired psychiatric disorder, variously diagnosed as a 
thought disorder and psychosis not otherwise specified (NOS), 
was not incurred during the veteran's active military 
service, did not manifest within one year of discharge from 
said service, nor is it proximately due to or the result of 
the service connected asthma.

3.  "Enduring personality change" is not a disease within 
the meaning of the applicable legislation.  

4.  The RO received the veteran's request to reopen a claim 
of entitlement to service connection for asthma on January 
12, 2005.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include as secondary 
to the service connected asthma, are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  The legal requirements for an effective date, prior to 
January 12, 2005, for a grant of service connection for 
asthma, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) 
(2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The Board notes 38 C.F.R. § 3.159, concerning VA assistance 
in developing claims, has been revised in part recently.  
These revisions are effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  

The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided.  See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.

With regard to the claim of entitlement to service connection 
for an acquired psychiatric disorder, in a February 2006 
letter, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating an effective date in March 
2006.  Thereafter, the case was adjudicated in an April 2006 
rating decision.  

This appeal also arises from the veteran's disagreement with 
the effective date of the award of service connection for 
asthma.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and the transcript from the May 2008 
Board hearing.  

The Board notes the veteran was scheduled for a VA 
examination in March 2006 in connection with the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran failed to appear.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is by no means a one-way street, and a 
veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When a veteran fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private and VA 
treatment records; and the transcript from the May 2008 Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

The veteran contends that he has an acquired psychiatric 
disorder as a result of military service.  He has not set 
forth specific contentions with regard to service incurrence, 
simply that he began experiencing "psychological problems" 
one month after basis training.  Transcript at 4.  He 
alternatively contends that an acquired psychiatric disorder 
is secondary to the service connected asthma.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis manifests to 
a degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, a disability which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id; See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records prior to June 1965 
were completely devoid of complaints, treatment, or diagnoses 
of a psychiatric disorder.  A June 1965 statement from the 
Chief of Psychiatry shows the veteran was evaluated for his 
negative attitude towards the Air Force.  The examiner found 
no evidence of anxiety, depression, or gross thinking 
disorder.  The psychiatrist diagnosed the veteran with 
emotional instability, but indicated that it represented the 
veteran's misconduct and poor conceptualization of 
responsibilities in life.  He concluded that the veteran was 
free from mental illness, defects, or derangements.  The June 
1965 Report of Medical Examination noted the diagnosis of 
emotional instability reaction, chronic; however, the 
examiner specifically stated that the veteran had no mental 
condition which would warrant separation.

The mere fact that the veteran was found to have "emotional 
instability" is not enough to establish that a chronic, 
acquired psychiatric disorder manifested during service.  38 
C.F.R. § 3.303(b).  First, mental deficiencies in the way of 
personality disorders are not diseases within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c).  Further, 
a psychiatric disorder was not diagnosed in June 1965 or at 
the time of separation.  Moreover, there was no evidence of 
continuity of symptomatology subsequent to his discharge from 
service.  38 C.F.R. § 3.303(b).

Post-service, the veteran first sought treatment and was 
diagnosed with a thought disorder and psychosis NOS in 2002, 
which is outside the one-year presumptive period for 
psychoses.  38 C.F.R. §§ 3.307, 3.309.  While the veteran 
informed VA treatment providers that he was diagnosed with 
bipolar disorder in 2001, there is no objective evidence of 
record that the veteran was diagnosed or has since been 
diagnosed with bipolar disorder.  In fact, VA treatment 
records dated in October 2002 and November 2002 ruled out 
bipolar disorder and schizoaffective disorder bipolar type. 

As noted in preliminary matters, the veteran failed to appear 
for his March 2006 VA examination and thus, his claim is 
being evaluated on the evidence of record.  There is no 
medical evidence of a nexus between an in-service injury or 
disease and the diagnosed thought disorder and psychosis NOS.  
See Hickson, 12 Vet. App. at 253; see also Pond v. West, 12 
Vet App. at 346.  Therefore, his claim is being denied on a 
direct causation basis.

The veteran has alternatively claimed that an acquired 
psychiatric disorder is the result of his service connected 
asthma.  Based on a review of the evidence, the Board finds 
that service connection cannot be granted in this case on a 
secondary basis either.  In support of his claim, the veteran 
submitted two statements from private providers dated in July 
2006.  Dr. GO opined the veteran's "enduring personality 
change after catastrophic experience" was proximately due to 
his service connected asthma.  He offered no rationale for 
his opinion.

Dr. LG, who appears is a member of the European Association 
for Psychology, presented the same opinion.  Dr. LG indicated 
the veteran suffered from asthma in service, which changed 
his personality manifested by complaints of anxiety, 
headaches, stomach problems, and sleeplessness after service.  

The Board finds that Dr. GO and Dr. LG's statements are not 
probative of the matter of record.  As previously stated, 
personality disorders and mental deficiency as such are not 
diseases within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  Further, Dr. LG's conclusion does not 
appear to be supported by objective medical evidence.  The 
Board bases its conclusion on the lack of complaints of 
anxiety between the veteran's discharge in 1965 and when he 
sought treatment from VA in 2002.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  In conclusion, the Board finds 
that the veteran has not established that he is entitled to 
secondary service connection for an acquired psychiatric 
disorder and his appeal must also be denied on this basis.  
See 38 C.F.R. § 3.310(a).  

While the veteran contends that an acquired psychiatric 
disorder has been present since his period of active military 
service and related thereto, or in the alternative secondary 
to the service connected asthma, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II. Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
asthma.  Specifically, he contends that the grant of service 
connection should be effective as early as 1997, when he 
filed his original claim of entitlement to service connection 
for asthma.  He maintains that he did not receive notice of 
the original denial of his claim in April 1998 as he was 
homeless and living in Hawaii.

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to January 12, 2005, for a grant of service connection 
for asthma must be denied.  While the veteran has argued that 
the effective date for the grant of service connection should 
be as early as 1997, the date is inconsistent with rules and 
regulations implemented by Congress concerning effective 
dates for award of compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran separated from service in 
August 1965.  He submitted an informal request for service 
connection in July 1997.  Thereafter, he filed his original 
claim for service connection in August 1997, outside the one-
year time frame from separation from service.  In an April 
1998 rating decision, the RO denied entitlement to service 
connection for asthma.  Notice of the decision was mailed to 
the veteran in April 1998.  

The veteran maintains he was homeless and thus, did not 
receive notice of the aforementioned decision.  However, it 
was clear the veteran understood that VA would have to 
contact him since he provided a post office (PO) box number 
for communication by mail.  While the Board is sympathetic to 
his homeless plight, it is the obligation of the veteran to 
provide non-evidentiary facts such as his address to VA.  
38 C.F.R. § 3.159.

Notice of the April 1998 decision was not returned as 
undeliverable.  The regularity of the mail was presumed.  The 
veteran did not file an NOD and the decision became final.  
38 C.F.R. § 20.302(a).  

The veteran filed his first claim to reopen in February 2002.  
The RO readjudicated the claim pursuant to the VCAA in 
January 2003 and denied it on the merits.  Notice of the 
decision was again sent to the address of record and was not 
returned as undeliverable.  The veteran did not file an NOD 
and the decision became final.  Id.   

The veteran filed his instant request to reopen the claim of 
entitlement to service connection for asthma through his 
authorized representative on January 12, 2005.  The RO 
granted service connection for asthma in a January 2006 
rating decision and assigned a 100 percent evaluation 
effective January 12, 2005, the date of receipt of the 
reopened claim.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  While a claim for nonservice 
connected pension was awarded in May 2003, the evidence 
demonstrates that between January 2003 and January 2005 the 
veteran did not submit any claim, either formal or informal, 
for service connection for asthma.  The veteran does not 
contend that he filed a specific claim for service connection 
for asthma during this period, and the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as such.  In the absence of such a 
claim, entitlement to an effective date earlier than January 
12, 2005, for the grant of service connection for asthma is 
precluded as a matter of law.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to the service-connected 
asthma, is denied.

Entitlement to an effective date prior to January 12, 2005, 
for the award of service connection for asthma is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


